UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 16, 2013 Structured Products Corp. on behalf of TIERS Inflation-Linked Trust 2004-21 (Exact name of registrant as specified in its charter) Delaware 001-32181 13-3692801 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 390 Greenwich Street New York, New York (212) 723-4070 (Address of principal executive offices) (Zip Code) (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) 1 Section 8 - Other Events Item 8.01 Other Events. This current report on Form 8-K relates to a final distribution made to holders of the Certificates issued by the Trust in connection with the redemption of the Underlying Term Asset by the Issuer for the TIERS Inflation-Linked Trust 2004-21. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits: 1. Trustee’s Report with respect to the December 16, 2013 Final Distribution Date for the TIERS Inflation-Linked Trust 2004-21 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:/s/ Stanley Louie Name:Stanley Louie Title:Vice President, Finance Officer. December 16, 2013 3 EXHIBIT INDEX Exhibit Page 1 Trustee’s Report with respect to the December 16, 2013 Final Distribution Date for the TIERS Inflation-Linked Trust 2004-21 5 4 Exhibit 1 To the Holders of: TIERS Inflation-Linked Trust Certificates, Series WYE 2004-21 *CUSIP:88652YAA9 U.S. Bank Trust National Association, as Trustee for the TIERS Inflation-Linked Trust 2004-21, hereby gives notice with respect to the Final Distribution Date of December 16, 2013 (the “Final Distribution Date”) as follows: 1. The amount of the distribution payable to the Certificateholders on the Distribution Date allocable to principal and premium, if any, and interest, expressed as a dollar amount per $1,000 Certificate, is as set forth below: Principal Interest Total Distribution $ 1000.0000 $ 1.247260 $ 1001.247260 2. The amount of aggregate interest due and not paid as of the Distribution Date is $0.000000. 3. The Certificates bore interest at the rate of 3.035% during the period ending on the Distribution Date. 4. No fees have been paid to the Trustee or any other party from the proceeds of the Term Assets. 5. At the close of business on the Final Distribution Date, $0.00 aggregate principal amount of Wyeth 5.50% Notes due February 1, 2014 (the “Term Assets”) are held for the above trust. 6. At the close of business on the Final Distribution Date, 0 Certificates representing $0.00 aggregate Certificate Principal Balance were outstanding. 7. The Notional Amount of the ISDA Master Agreement, the Schedule thereto and the Confirmation thereto each dated April 8, 2004 between the Trust and Citigroup Financial Products Inc. (collectively the “Swap”), will reduce to zero following the payment on the Final Distribution Date. 8. The current rating of the Term Assets is not provided in this report.Ratings can be obtained from Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc., by calling 212-438-2400 and from Moody’s Investors Service, Inc. by calling 212-553-0377. U.S. Bank Trust National Association, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP number nor is any representation made as to its correctness.It is included solely for the convenience of the Holders. 5
